     Case 1:17-cr-10023-STA Document 28 Filed 06/25/20 Page 1 of 3                    PageID 42




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                              EASTERN DIVISION
______________________________________________________________________________

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )                    No. 17-10023-STA
                                               )                    No. 17-10075-STA
LARRY THOMPSON,                                )
                                               )
               Defendant.                      )


                         ORDER DENYING MOTIONS FOR TRANSCRIPT


        Defendant Larry Thompson has sent identical letters to the Court in the cases listed above,

asking the Court to provide him with a copy of his sentencing transcript because he is financially

unable to pay to obtain a copy of the transcript. The Court will construe the letters as motions for

sentencing transcript.

        Defendant was indicted in this Court in Case No. 17-10023 on March 13, 2017.

Ultimately, that case was dismissed upon motion of the Government on December 19, 2017.

Therefore, Defendant’s request (DE #27) in this case is DENIED as moot.

        The Court will now consider the motion for transcript in Case No. 17-10075.       On August

17, 2017, Defendant waived indictment and pled guilty to a criminal information charging him

with possession with intent to distribute and attempt to possess with the intent to distribute 5 grams

or more of methamphetamine.          Defendant’s plea agreement (DE #3) acknowledged that

Defendant knowingly and voluntarily waived his right to appeal his sentence under 18 U.S.C. §



                                                   1
   Case 1:17-cr-10023-STA Document 28 Filed 06/25/20 Page 2 of 3                        PageID 43




3742.    On December 5, 2017, the Court conducted a sentencing hearing and, on that same date,

entered a judgment (DE #11) imposing a sentence of 60 months imprisonment.

        In the Motion before the Court, Defendant requests a free copy of the sentencing transcript.

Defendant does not state any purpose for which the transcript is necessary, nor does Defendant

currently have any pending actions before this Court under 28 U.S.C. § 2255.

        An indigent criminal defendant may obtain a free transcript to use in preparing a motion

under 28 U.S.C. § 2255 only “if the trial judge or a circuit judge certifies that the suit . . . is not

frivolous and that the transcript is needed to decide the issue presented by the suit.” 1      For the

court to decide that the motion is not frivolous, a defendant must make a particularized showing

of need for the transcript. 2   “Conclusory allegations in support of a request for free transcripts do

not satisfy these requirements.” 3“A federal prisoner is not entitled to obtain copies of Court records

at the Government’s expense to search for possible defects merely because he is indigent.” 4

        Moreover, there is Sixth Circuit authority for the proposition that a transcript may not be

obtained before the filing of the § 2255 motion. 5


        1
                28 U.S.C. § 753(f).
        2
                United States v. MacCollom, 426 U.S. 317, 326 (1976).
        3
                Amadasu v. Mercy Franciscan Hosp., 515 F.3d 528, 530 (6th Cir. 2008).
        4
                 Campbell v. United States, 538 F.2d 692, 693 (5th Cir. 1976); see United States v.
Lewis, 605 F.2d 379, 380 (8th Cir. 1979) (no post-appeal right to a transcript before filing motion
under 28 U.S.C. § 2255); Bentley v. United States, 431 F.2d 250, 252 (6th Cir. 1970) (defendant
not entitled to free transcript to search for grounds to file a motion under § 2255); United States
v. Glass, 317 F.2d 200, 202 (4th Cir. 1963) (“An indigent is not entitled to a transcript at
government expense without a showing of the need, merely to comb the record in the hope of
discovering some flaw.”).
        5
                E.g. Corrigan v. Thomas, 55 F. App’x 754, 756 (6th Cir. 2003); United States v.

                                                    2
  Case 1:17-cr-10023-STA Document 28 Filed 06/25/20 Page 3 of 3                        PageID 44




       If the Court is not given the benefit of some definite allegation as to the nature of
       the alleged illegal aspects of the judgment and sentence, it is but natural to surmise
       that this is a fishing expedition and that the present vague allegation of illegality is
       not made in good faith. 6

       Although Defendant may be financially eligible for free copies or transcripts, he does not

have a motion pursuant to 28 U.S.C. § 2255 pending before the Court. Furthermore, Defendant

has not shown that he has a pending § 2255 motion before any other court.          The Court has no

grounds on which it can conclude, as required by § 753(f), that a § 2255 motion, if filed, would

not be frivolous.   Therefore, Defendant’s motion for a free copy of his sentencing transcript is

DENIED.

       IT IS SO ORDERED.
                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: June 25, 2020




Alcorn, 10 F. App’x 248, 249 (6th Cir. 2001); Ketcherside v. United States, 317 F.2d 807, 808
(6th Cir. 1963) (per curiam).
       6
               Culbert v. United States, 325 F.2d 920, 922 (8th Cir. 1964) (quoting United States
v. Lawler, 172 F. Supp. 602, 605 (S.D. Tex. 1959)); see also United States v. Fleming, No. 98-
5246, 1999 WL 107956 (6th Cir. Feb. 9, 1999), aff’g, No. 94-20041-G (W.D. Tenn. Dec. 31,
1997) (quoting identical language).


                                                  3
